DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-16 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim recites, inter alia, “A computer readable storage medium configured to store a computer program…”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer readable storage medium and what is not to be included as a computer readable storage medium (See also section 0091 of applicant’s specification wherein the storage medium may be a magnetic…or the like).
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).   

Allowable Subject Matter

Claims 1-5, 7-11 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 7, the prior art of Okamoto (US20100141801) discloses a camera wherein focus position is changed greatly from a current position if motion magnitude from a Gyro is larger than a predetermined value. The prior art of Shibagami (US2010/0060780) discloses different focusing operations based on scene judgment process comprising a combination of luminance, color, angular velocity and acceleration data. The prior art of Wakazono (US20180164542) discloses a camera to compensate camera shake based on angular velocity. The prior art of Furuyama (US6081668) discloses a panning detection based on angular velocity to change focus area. The prior art of Koh (US2010/0026819) discloses an AF focus area compensating unit wherein previous frame area is compared with current frame and the AF focus compensating area is based on based on motion detected from plurality of frames. Thus, while many references teach image stabilizer, focus areas adjustment or contrast operations based on motion from different frames or angular velocity, none of the references alone or in combination, provide a motivation to teach: “acquiring an fv value corresponding to a current frame, in response to detecting that a rotation angular velocity value corresponding to the current frame is greater than a first threshold during a first scan configured to acquire a focusing area; compensating the fv value corresponding to the current frame to obtain a compensated fv value, in response to detecting that a difference between the focus value fv corresponding to the current frame and an fv value corresponding to a previous frame is greater than a second 

Regarding dependent claims 2-5, 8-11 and 17-20, the claims are allowed as being dependent of claims 1 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        06/17/2021